—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Westchester County (Coppola, J.), dated March 16, 2001, which, upon the granting of the defendants’ motion pursuant to CPLR 3012 (b) to dismiss the action for failure to serve a complaint, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
To successfully oppose a motion pursuant to CPLR 3012 (b) to dismiss an action for failure to serve a complaint, a plaintiff must demonstrate, among other things, a reasonable excuse for failing to serve a timely complaint (see, Chmielnik v Rosenberg, 269 AD2d 555; Bravo v New York City Hous. Auth., 253 AD2d 510; Chiaffarano v Winston, 234 AD2d 329). What constitutes a reasonable excuse for a default lies within the sound discretion of the trial court (see, Roussodimou v Zafiriadis, 238 AD2d 568; Bardales v Blades, 191 AD2d 667). The Supreme Court providently exercised its discretion in determining that the excuses offered by the plaintiffs for the delay in serving the complaint were not reasonable. Prudenti, P.J., Florio, S. Miller, Friedmann and Adams, JJ., concur.